Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 11/29/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2022, 08/04/2022,08/17/2022 and 11/11/2022 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Zoratti (US 2003/0107485).
Regarding claim 1, 
Zoratti discloses (figures 1-12);
A nozzle cap assembly comprising (figure 2, element 30): 
a nut positioned at a first end of the nozzle cap assembly (nut 40); 
a base positioned at a second end of the nozzle cap assembly (base 126 as shown in figure 6), the base configured to mount on a nozzle of a fire hydrant (fire hydrant 10); 
an enclosure positioned between the nut and the base, the enclosure defining a cavity (figure 2, the cavity inside the assembly. Figure 12, the cavity between 120 and 212); and 
an antenna (figure 4, antenna 90), 
a modem (figure 11 and paragraph [0068]), and 
a power source positioned within the cavity (figure 4, power source 80), the modem connected in electrical communication with the antenna and the power source (figure 11, power supply 182 and modem 180 with the antenna 188).  

Regarding claim 2, 
Zoratti discloses (figures 1-12);
Wherein: the enclosure defines a first wall, a second wall, and an outer wall; the first wall is positioned parallel to the second wall; the outer wall extends from the first wall to the second wall; and the first wall, the second wall, and the outer wall at least partially define the cavity (the cavity in the nozzle cap assembly has at least four walls. For example, see figure 2).  
Regarding claim 3, 
Zoratti discloses (figures 1-12);
Wherein the antenna is mounted to the outer wall (antenna 90).  

Regarding claim 4, 
Zoratti discloses (figures 1-12);
Wherein the outer wall defines a cylindrical surface extending at least partially between the first wall and the second wall (see figure 2).  

Regarding claim 5, 
Zoratti discloses (figures 1-12);
Wherein the cylindrical surface extends from the first wall to the second wall (the cavity in the nozzle cap assembly has at least four walls. For example, see figure 2).  

Regarding claim 6, 
Zoratti discloses (figures 1-12);
Wherein the first wall and the second wall are each positioned between the nut and the base (the cavity in the nozzle cap assembly has at least four walls. For example, see figure 2. The cavity inside the assembly. Figure 12, the cavity between 120 and 212).    

Regarding claim 7, 
Zoratti discloses (figures 1-12);
Wherein a first portion of the enclosure defines the first wall and the outer wall; wherein a plate defines the second wall; and wherein the plate is configured to at least partially enclose the cavity when coupled to the first portion of the enclosure (the cavity in the nozzle cap assembly has at least four walls. For example, see figure 2. The cavity inside the assembly. Element 54 is inside the cavity and may divide in at least two portions).     

Regarding claim 8, 
Zoratti discloses (figures 1-12);
Wherein the nut is rotationally fixed relative to the enclosure and the base (nut 40 and the enclosure as shown in figure 2, See base 126 as shown in figure 6).

Regarding claim 9, 
Zoratti discloses (figures 1-12);
Wherein the enclosure is positioned in facing contact with the base (the cavity in the nozzle cap assembly has at least four walls. For example, see figure 2. See base 126 as shown in figure 6).    

Regarding claim 10, 
Zoratti discloses (figures 1-12);
A vibration sensor at least partially positioned within the cavity, the vibration sensor connected in electrical communication with the modem (see paragraph [0069], sensor 184).  
Regarding claim 11, 
Zoratti discloses (figures 1-12);
Wherein the enclosure defines a sensor bore; wherein the vibration sensor extends through the sensor bore; and wherein the vibration sensor is mounted to the base (see paragraph [0069], sensor 184 and figure 8). 

Regarding claim 12, 
Zoratti discloses (figures 1-12);
Wherein: the antenna is a first antenna; and the nozzle cap assembly further comprises a second antenna positioned within the cavity (figure 4, antennas 90 and 92).  

Regarding claim 14, 
Zoratti discloses (figures 1-12);
Wherein: the enclosure defines a bore (the cavity in the nozzle cap assembly has at least four walls. For example, see figure 2. See base 126 as shown in figure 6); the nut is defined by a nut base; the nut base is attached directly to the base; and the nut base extends through the bore (see figure 6).  

Regarding claim 15, 
Zoratti discloses (figures 1-12);
Wherein: the base defines a protrusion extending towards the first end; and the enclosure receives the protrusion (see figure 6).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zoratti (US 2003/0107485) in view of Podduturi (US 2011/0063172).
Regarding claim 13, 
Zoratti does not discloses;
Wherein the first antenna and the second antenna are each positioned on a printed circuit board.  

However, Podduturi teaches;
Wherein the first antenna and the second antenna are each positioned on a printed circuit board (figure 5-10, PCB 304 for the antenna assemblies. See paragraph [0061]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first antenna and the second antenna are each positioned on a printed circuit board, as taught by Podduturi, into Zoratti in order to provide support for the antenna assembly.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pinney et al. US 2017/0130431 discloses a nozzle cap assembly comprising: a nut positioned at a first end of the nozzle cap assembly; a base positioned at a second end of the nozzle cap assembly, the base configured to mount on a nozzle of a fire hydrant; an enclosure positioned between the nut and the base, the enclosure defining a cavity; and an antenna, a modem, and the modem connected in electrical communication with the antenna and the power source. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845